Case 2:18-cv-04629-GMS Document 1-5 Filed 12/10/18 Page 1 of 10

EXHIBIT 5
oOo my DH NU BF WN

NN BRO RQ BRD OND eee eet
Pe RP BB Ff SF Fe RAaRtBH aS

 

Case 2:18-cv-04629-GMS Document1-5 Filed 12/10/18 Page 2 of 10

CHRIS DEROSE
Clerk of the Superior Court
By Jennifer Ford, Deputy

 

 

Date 09/13/2018 Tine 16:27:58
Description Amount
(ASEH CV2018-005551 ————
CIVIL NEW COMPLAINT 333.00
SURRANO LAW OFFICES
Attorneys at Law TOTAL AMOUNT
7114 E. Stetson Dr., Suite 300 Recelptit 26000715
Scottsdale, Arizona 85251
Phone: (602) 264-1077
Fax: (602) 264-2213 |
Charles J. Surrano III (007732) cjs@surranolawfirm.com
John N. Wilborn (013714) jnw@surranolawfirm.com
AZTurboCourt e-service distribution: surranolaw@gmail.com
Attorneys for Plaintiff
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA
PATRICIA BUGHER FAMILY CaseNo.. CV2018-0055314
PARTNERSHIP, LLLP, a limited liability
partnership, COMPLAINT
Plaintiff,

VS.

TRANSAMERICA OCCIDENTAL LIFE
INSURANCE COMPANY, a Foreign
Insurer

 

Defendant.
Plaintiff Patricia Bugher Family Partnership LLLP, (“Bugher”) for its Complaint

against Defendant Transamerica Occidental Life Insurance Company
(“Transamerica”), state as follows:

1. This is an action brought on behalf of Bugher, owner of a life insurance
policy issued by Transamerica.

2. That the insured is Patricia Bugher who received information and
marketing of the policy while in Arizona and purchased the policy while in Arizona,

and who is an Arizona resident.

 

 
- Case 2:18-cv-04629-GMS Document 1-5 Filed 12/10/18 Page 3 of 10

Co C68 NN DN CH he WY NO

NY NY tO —_ a

 

3. That Bugher was created by Patricia Bugher for the purposes of owning
the insurance policy.

4. That Transamerica is a foreign insurance company that is licensed to do
business of insurance in the State of Arizona. |

5. That Transamerica has inequitably increased the premiums in violation of
the plan terms of the Bugher insurance policy.

6. That the Bugher insurance policy (“the Policy”) is one of a product line
issued by Transamerica, and features flexible-premium, universal life (“FL”) policies.
The key features of UL policies are that they allow policyholders to pay the minimum
amount of premiums necessary to keep the policies in force. This feature differs from
other kinds of whole life insurance policies that require fixed monthly premium
payments.

7. That in contrast, owners of these types of FL policies, like Bugher, need
only pay an amount sufficient to cover the COI charges and certain other specified
expenses. This allows policyholders to minimize their capital investment in the policies
and to generate greater rates of return through investments other than the UL insurance
product.

8. That any optional premium amounts Bugher might pay (in excess of COI
charges and expense components) are applied to a policy’s “Accumulation Value”,
sometimes known as “policy account value” or “cash value”. These excess premiums
earn interest at a guaranteed minimum rate, in this case no less than 3% annually.

9. That Transamerica expressly markets to policyholders by utilizing
marketing of the policies as “guaranteed maximum monthly deduction rates”.

10. That the policy states that the premium payments are subject to the

“Premium Limitation” found in the policy.

 

 
Oo © NY BAO we & W N

wo NN N N N N Ne — —_ —" ts —" — — po — —
an a > wa bo — So Ne) oo ~] nN an nS tes i) = Qe

 

 

Case 2:18-cv-04629-GMS Document 1-5 Filed 12/10/18 Page 4 of 10

11. | That the premium rates charged to policyholders are calculated and set by
subtracting the “guaranteed maximum monthly deduction rates,” from the gross
premium paid and with other deductions leaving the Accumulation Value that will then
bear interest. |

12. That monthly deduction rates are the amounts subtracted from the
premium for services and fees, but these deductions must fall within the guaranteed
maximum rates found in the policy for each year.

13. | That the Monthly Deduction Rates are based on a set of criteria
determined at the time the policy is issued and relied on by both parties.

14. That the Policy limits the criteria to include only: the face amount of the |
policy; the insured’s sex; the insured’s smoker or non-smoker status; the insured’s class
of risk for the Base Policy; the number of years the policy is in force; and, the insured’s
age on the policy inception date.

15. That the Policy also states that any change to the Monthly Deduction Rate
will be prospective only and will be subject to Transamerica’s expectations as to future
cost factors. Such cost factors may include but are not limited to: mortality; expenses,
interest; persistency; and any applicable federal, state and Jocal taxes.

16. That the first page of the Transamerica policy contains a boldface title
calling the policy a “Adjustable Life Insurance Minimum Premium Requirement
Flexible Premiums Payable Thereafter.”

17. That the AL policy program was very competitively priced and was
marketed to higher income persons, like Patricia Bugher.

18. That on January 24, 2007, Bugher purchased and Transamerica issued
Policy number 00060137245 with a face amount of $1million. The insured is Patricia
Bugher and the owner of the policy is Bugher.

 
Co oN DA WH BF W N =

ve N No i) tN N nN ee — — — i — — —_ — —_
Oo A > tea N a So \o Go ~~] Nn wr > ww bo — oS

 

Case 2:18-cv-04629-GMS Document 1-5 Filed 12/10/18 Page 5 of 10

19. That Transamerica would issue annual illustrations for the cash or account
value and the annualized premiums for the upcoming 12 month cycle.

20. | That Transamerica knew that the prospectus and the annual illustrations
would be relied upon by Bugher.

21. That the annual updates were misleading because Transamerica knew or
had reason to know that they were not an accurate illustration of the account or cash
value of the AL policies.

22. That Transamerica had no actuarial data on which to base the prospectus
or the annualized illustrations for the premiums.

23. That all life insurance companies perform actuarial studies to underwrite
the risk that they intend to sell to customers like Bugher.

| 24. That for Transamerica to market and sell policies without such actuarial
studies is reckless and any such policies are sold to the public are substantially different
than the promises offered to those customers.

25. That Transamerica knew it was selling a defective and deficient product to
the public and Bugher.

26. That the annualized premium on the date of issue was $43,974.

27. That the annualized premium decreased to $55,884 in March of 2010.

28. That the annualized premium increased to $62,400 in February of 2011.

29. Thatin October of 2017 the annualized premium increased to $168,000.

30. That the exorbitant increase is not based on any contractual right that
allows Transamerica to increase the annualized premium.

31. That Transamerica knew or should have known that the AL policy
program was not sustainable at the initial marketed premium rates and it was going to

raise the annualized premium in exorbitant amounts.

 

 
oO mo YS DH DH SF WD N =

NM BH KN YD NR DR set
Rn wn FS WwW NO = © © @ HN BD HH FF WD NHN | &

 

 

Case 2:18-cv-04629-GMS Document 1-5 Filed 12/10/18 Page 6 of 10

32. That the exorbitant rate increases or their inevitability were never
disclosed to Bugher.

33. That although Transamerica markets the AL policy products specifically
to policyholders seeking to minimize their premium payments and keep policy account
values as low as possible, Transamerica has now sought to deprive policyholders who
have exercised their option, of their insurance policies or otherwise make policyholders
pay exorbitant and extortionate premiums to keep the policy in force.

34. That Transamerica imposed drastic premium increases on policyholders,
like Bugher, whom exercise their contractual rights to keep their accumulated policy
account values as low as possible and pay flexible premiums.

35. That the premium increases imposed are contrary to the express and
implied contractual limitations, exorbitant, unreasonable and pre-textual.

36. That the result of this wrongful program requires that policyholders are
required to either allow the policy to lapse after paying years of premiums, or pay
extortionate amounts of premium payments to keep the policy in force.

37. That under either scenario, Transamerica will reap huge profits at the
expense of its policyholders, like Bugher.

38. That the actual reason for the increase in premium does not fall within the
enumerated or express provisions of the Policy.

39. That Transamerica knew at the time it rolled out the AL policies that it
had no reasonably reliable underwriting criteria to either create or support actuarial
expectations or support its marketing.

| 40. That Transamerica priced the AL policies competitively to compete with
other insurance companies who were offering similar products.

41. That Transamerica knew or had reason to know that the pricing was not

reasonable at the time it offered the AL policies

 
 

oOo -S& NN DBO WF FF WW NO mm

Mw Bw WB PRO BD BD BR mm meek mth
Nn ra & W NH —|§ FGF © CO NI HD Ho S&S WHY YL —& S&S

 

 

Case 2:18-cv-04629-GMS Document 1-5 Filed 12/10/18 Page 7 of 10

42. That Transamerica intended that Bugher would rely on the pricing models
and the accumulated balance value projections, as well as the annualized premium
outlay projections.

43. That Bugher relied on the unsupported projections and initial illustrations
to purchase the defective and deficient Policy.

44, That the unsupported illustrations were material to Bugher’s decision to
purchase the policy.

45. That had Transamerica disclosed its intent to increase the premiums by an
exorbitant amount and unreasonably higher than any prospectus, Bugher would never
have purchased the Policy.

COUNT ONE: CONSUMER FRAUD A.R.S. §44-1521 et seq. .

46. That Bugher reasserts and realleges each and every allegation set for
herein as if more fully set forth within Count One of Plaintiffs’ Complaint.

47, That the Defendant’s life insurance policy is “merchandise” as that word
is used in the Arizona Consumer Fraud Act.

48. That Transmerica’s marketing documents created and used constitutes
“advertising” as that word is used in the Arizona Consumer Fraud Act. |

49. That Transamerica represented and/or advertised the insurance policy in a
way that caused Plaintiffs to reasonably believe that they were purchasing a variable
premium life insurance policy and that, although the premiums were subject to change
from year to year, that change would not be so exorbitant to become unsustainable.

50. That Transamerica, through its actions, omissions and limitations, and
advertising, led Bugher to believe that Transamerica was selling a properly vetted and

underwritten product, when, in fact Transamerica did neither.

 
Co fo NY A hw Bw HN eB

NHN NY NH NY NY BK RO mmm et
NR A & WH NO = BD WO BO st A VT RR WD NH  &S

 

 

Case 2:18-cv-04629-GMS Document 1-5 Filed 12/10/18 Page 8 of 10

51. That the Transamerica’s AL policy program that it advertised, without
proper actuarial and underwriting, was unsustainable at the time it was marketed to
Bugher. |

52. That Bugher made all the premiums payments as of the date of the filing
of this Complaint and has been damaged thereby.

53. That Transamerica made the aforementioned material affirmative
misrepresentations and omissions that were reasonably relied on by Bugher to its
detriment, and caused it to purchase insurance that met neither its needs nor its
expectations

54. That Bugher relied on the aforementioned material misrepresentations and
omissions that induced it to purchase the policy and to continue to pay premiums on the
policy for many years to its ultimate detriment.

55. That as a direct and proximate result of the conduct as alleged, Bugher has
been injured and damaged.

56. That the conduct of Transamerica in leading Bugher to believe it would be
able to sustain reasonable premium payments and that its illustrations were accurate,
constitutes a violation of the Consumer Fraud Act.

57. That because these actors acted with a conscious disregard for the
likelihood that harm would result, Bugher entitled to an award of punitive damages.

COUNT TWO: MISREPRESENTATION

58. That Bugher hereby repeats and re-alleges each and every allegation of the
foregoing Complaint as though more fully set forth herein.

59. That Transamerica, through acts more specifically set forth herein above,
was either negligent or reckless in misrepresenting coverage to Bugher; failing to
properly underwrite the AL program and failing to fully disclose the lack of actuarial

analysis; and using misleading premium and cash value projections.

 
oOo eo nN HA AW & WH WH

NY WH NN NY NHN NN YN YY | FF SF Sf TF FP SSS
aA aA sr wow ND =& 6 O&O we NT DA F&F YH Nn ©

 

 

Case 2:18-cv-04629-GMS Document 1-5 Filed 12/10/18 Page 9 of 10

60. That by offering this AL life insurance policy, Transamerica should have
given fair warning that such coverage was not properly underwritten and that the
premiums could and would skyrocket. Instead, Transamerica either negligently or
recklessly withheld important information about how risky this life insurance policy
actually was.

61. That Transamerica’s errors and omissions have caused damage to Bugher
who purchased the policy relying on statements, omissions and representations of what
the coverage offered and what could be an expected and acceptable risk of premium
increase.

62. That as a direct and proximate result of these acts and omissions and the
misrepresentation of Transamerica, it is responsible for all damages and injuries caused
thereby.

63. That the conduct of Transamerica in leading Bugher to believe it would be
able to sustain reasonable premium payments and that its illustrations were accurate,
constitutes a violation of the Consumer Fraud Act.

64. That because these actors acted with a conscious disregard for the
likelihood that harm would result, Bugher entitled to an award of punitive damages

COUNT THREE: BREACH OF CONTRACT

65. That Plaintiff hereby repeats and re-alleges each and every allegation of
the foregoing Complaint as though more fully set forth herein.

66. That the Policy at issue is a contract.

67. That Transamerica’s actions constitute a breach of contract.

68. That Bugher has been damaged by the breach.

69. That Bugher is entitled to all those damages caused by Transamerica and

attorney’s fees and costs pursuant to A.R.S §12-341.01.

 
wo oOo NY HA WN F&F W NH

N NO i] NO tN os — — tome — — jaunt — > —
Pre ReB BP SB SFe AAAs E NHR = SG

 

Case 2:18-cv-04629-GMS Document1-5 Filed 12/10/18 Page 10 of 10

 

WHEREFORE, Plaintiff requests judgment against the Defendant and in favor of
Plaintiff as follows:

A.

B.

C.

For an amount of special damages to be determined at trial;

For an amount of general damages to be determined at trial;

For an amount of punitive damages sufficient to punish Transamerica and
to deter future similar conduct and to deter it and other likeminded
insurance companies of similar conduct in the future;

For attorneys’ fees incurred; |

For taxable costs incurred; and

For other just and further relief as this Court deems proper on the

premises.

DATED this _|Q7” day of September, 2018.

  

 

arles J. Surrano, ID
John N. Wilborn
Attorneys for Plaintiff

 
